Citation Nr: 0201445	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  99-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for postoperative residuals of right knee anterior 
cruciate ligament reconstruction and chondroplasty.

2.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1997 to July 
1998.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.

The Board notes that the veteran has repeatedly raised the 
issue of entitlement to service connection for a left knee 
disorder as secondary to his right knee disorders.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right knee disorder is not productive of 
severe recurrent subluxation or lateral instability or 
impairment of the tibia and fibula, nor is it productive of 
ankylosis.

3.  The veteran's arthritis of the right knee is not 
productive of limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of right knee anterior cruciate 
ligament reconstruction and chondroplasty have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14,4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5262 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14,4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current combined 
disability evaluation assigned for his right knee disorder 
does not accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher combined disability evaluation because he experiences 
pain, swelling, and instability.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by VA.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claims for higher ratings.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the subsequent statement of the case and 
supplemental statement of the case, in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with VA's revised notice requirements.  The 
Board finds that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and a report of a VA rating examination.  
The Board is not aware of any additional relevant evidence, 
which is available in connection with the issue on appeal, 
and concludes that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute and 
regulations is not necessary, and reviewing the claims 
without remanding is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2001).  In 
addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, both of the issues on appeal stem from 
initial grants of service connection and the assignment of an 
initial evaluation for each disability.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2001).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59 
(2001).

Historically, a February 1999 rating decision granted service 
connection for postoperative residuals of right knee anterior 
cruciate ligament reconstruction and chondroplasty, effective 
from July 2, 1998.  A 10 percent disability evaluation was 
assigned.  The veteran filed a notice of disagreement in 
March 1999, and a statement of the case was issued.  The 
veteran perfected his appeal in March 1999.  In August 1999, 
the veteran was afforded a videoconference hearing before the 
undersigned Board member and in June 2000, the Board remanded 
the veteran's claim for additional development.  The RO 
received the relevant VA medical records and issued a rating 
decision and supplemental statement of the case in August 
2001, increasing the disability evaluation for the veteran's 
right knee disorder to 20 percent disabling effective from 
July 2, 1998, and assigning a separate 10 percent disability 
evaluation for arthritis of the right knee, effective from 
April 26, 2001, the date of the MRI showing the presence of 
arthritis in the right knee. 

The evidence of record consists of service medical records, 
VA medical records, and a VA examination report.  According 
to the service medical records, the veteran was first treated 
for his right knee in January 1998, after he fell while 
running.  Examination showed positive Lachman's and anterior 
drawer testing, pain, and analgesic gait.  The diagnosis was 
right anterior cruciate ligament tear and an orthopedic 
consult was recommended.  In February 1998, the veteran 
underwent anterior cruciate ligament reconstruction and 
chondroplasty of the right knee.  A report of a follow-up 
examination in March 1998 shows that the veteran continued to 
report knee pain, but that the veteran had range of motion 
from zero (0) to 135 degrees, trace effusion, good tone, and 
that the veteran was in a physical therapy program.  Other 
follow-up records, dated April 1998, show that the veteran 
had full range of motion, effusion, positive Lachman's test, 
and pain on pivot shift.  Continuation of the veteran's 
physical therapy plan was recommended.

The veteran was first treated following service in December 
1998.  According to the record, the veteran related a history 
of knee injury and surgery, and that he had difficulty being 
active with his right leg.  Examination showed a healed 
incision wound in the right infra-patellar region and 
restricted range of motion.  There was no acute synovitis.  
X-rays showed metallic screws in the distal femur and 
proximal tibia secondary to previous surgery.  There was no 
involvement of the joint surfaces or arthritic involvement.  
The veteran was assessed as having chronic knee pain.

A January 1999 record indicates that the veteran complained 
of chronic right knee pain, with little relief from non-
steroid anti-inflammatory medications.  Examination showed 
decreased range of motion.  

The veteran was also afforded a VA examination in January 
1999.  According to the examination report, the veteran 
reported a history of surgical repair of his cruciate 
ligament and chondroplasty.  The veteran complained of knee 
pain and occasional swelling, without locking.  The veteran 
also stated that sometimes his knee feels like it "wants to 
give out."  Physical examination showed normal posture and 
gait.  A large, well healed anterior surgical was present on 
the right knee.  The veteran had extension to zero (0) 
degrees, and flexion to 130 degrees.  Examination was 
negative for crepitus, redness, warmth, or effusion.  Lateral 
medial stress testing showed minimal laxity, and anterior 
drawer testing also demonstrated some laxity.  The veteran 
was able to stand on his heels and toes, and squat and rise 
without difficulty.  The diagnosis was injury of the right 
knee with repair of the anterior cruciate ligament and 
chondroplasty.  X-rays were negative for an acute abnormality 
or change from December 1998.

In March 1999, the veteran underwent an evaluation of his 
right knee by orthopedics.  According to the report, the 
veteran's anterior and posterior cruciate ligaments, and 
medial and lateral collateral ligaments were intact.  In 
addition, the veteran's medial and lateral meniscus was 
intact.  X-rays showed an internal fixation consistent with 
repair.  The impression was status-post anterior cruciate 
ligament repair and the veteran was sent for a new knee 
brace.  Records dated May 1999 show complaints of knee pain.  
A follow-up by the orthopedic clinic was recommended.  

According to the record from a June 1999 visit to the 
orthopedic clinic, the veteran reported that he experienced 
significant pain, weakness, and stiffness, as well as 
questionable instability.  Physical examination showed 
negative Lachman's testing, negative drawer sign, and 
negative McMurray's testing.  Quadriceps strength was 4+/5 
out of 5 and mild effusion was noted.  The anterior cruciate 
ligament was intact.  The diagnosis was status-post anterior 
cruciate ligament repair and physical therapy was 
recommended.  A record dated September 1999 showed that the 
veteran complained of continued pain, instability, and 
locking.  The veteran stated that he could not put pressure 
on his right knee and that Tylenol and ibuprofen did not help 
his pain.  He also related that his knee felt "loose" when 
he walked on sloped areas.  

In January 2000, the veteran complained of right knee pain 
and an occasional locking sensation.  The veteran was 
assessed as having knee pain.  A January 2000 radiology 
report shows that x-rays of the right knee showed 
manifestations of a previous anterior cruciate ligament 
repair and minimal degenerative changes in the medial 
compartment of the knee.  

According to a March 2001 record, the veteran complained of 
continuing right knee pain, without relief from naproxen.  
The veteran requested a referral to orthopedics for 
"definitive therapy."  The diagnosis was right knee pain 
and an appointment was made for the veteran to be fitted for 
a new knee brace.  Another March 2001 record indicates that 
the veteran related a history of right knee surgical repair 
in 1997, with current right knee pain.  

In April 2001, the veteran was afforded a MRI of the right 
knee.  According to the radiology report, post-surgical 
changes were present in the extensor mechanism and extensor 
hood.  There was fibrosis within the Hoffa's fat pad 
compatible with previous arthroscopic surgery.  The anterior 
cruciate ligament graft was intact and within normal limits.  
The report also noted that joint effusion was present, and 
that the iliotibial band, lateral collateral ligament, and 
posterior cruciate ligaments were intact, but that the medial 
collateral ligament was thickened proximally.  However, the 
medial collateral ligament did not show any edema.  These 
findings were found to be compatible with a remote strain.  
In addition, osteoarthritic changes were found in the medial 
and lateral compartments of the knee, as manifested by 
cartilage fibrillation and joint space narrowing, with 
osteophyte formation in both compartments.  Also, the report 
indicated that the medial meniscus and lateral meniscus were 
truncated.  According to the report, the posterior horn 
appeared to have been previously debrided, and there was a 
possible re-tear of the posterior horn in the medial meniscus 
area.  The impression was joint effusion, previous anterior 
cruciate ligament repair with an intact graft, osteoarthritis 
of the medial and lateral compartments, probable previous 
medial meniscectomy, and post-surgical changes in the 
extensor mechanism with magnetic susceptibility artifacts in 
the distal femur and proximal tibia.

Notations in the veteran's VA medical records regarding 
future visits indicated that the veteran was scheduled for 
surgery in June 2001.  However, an August 2001 form from the 
veteran regarding his clothing allowance indicated that the 
surgery was still pending.

In addition, the veteran testified at an August 1999 hearing 
before the undersigned Board member.  According to the 
transcript, the veteran testified that he had constant right 
knee pain, which he described as "throbbing," and 
occasional swelling.  He stated that the pain was less severe 
than before his February 1998 surgery and that the pain was 
sharp when he pivoted.  The veteran further testified that he 
did not walk on sloping surfaces because his knee felt 
"loose" when he did so, and that prolonged sitting made his 
knee "lock up sometimes."  He also stated that he could 
walk about seven blocks before the pain became too severe to 
continue, and that he wore a knee brace daily.  In addition, 
the veteran testified that he was unable to continue in his 
previous line of work due to problems with his knee, but that 
he was currently enrolled in job training for business 
computers.  He related that his knee did not interfere with 
his ability to drive.  The veteran also related that he was 
unable to mow the lawn or participate in sports.  The veteran 
further reported that he attended a VA physical therapy 
program when he first got out of service, but that it made 
his knee feel worse.  The veteran also indicated that a 
physician had suggested a second surgery to him, but that no 
further surgery had actually been performed because the 
physician felt that the veteran should try physical therapy 
first.  

The veteran's right knee disorder was initially rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  At present, the severity of the veteran's 
service-connected right knee disability is evaluated for VA 
compensation purposes under Diagnostic Codes 5257-5258.  In 
the assignment of Diagnostic Code numbers, hyphenated 
Diagnostic Codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2001).  The hyphenated Diagnostic 
Code in this case indicates that other impairment of the knee 
manifested by recurrent subluxation or lateral instability 
under Diagnostic Code 5257 is the service-connected disorder, 
and it is rated as if dislocated semilunar cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint under Diagnostic Code 5258 were the residual condition.

Pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5258, a 20 percent disability evaluation is warranted 
where there is evidence of dislocation of the semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  Although the evidence does not specifically 
indicate that a dislocated semilunar cartilage is present, 
there is evidence suggestive of a re-tear of the posterior 
horn in the medial meniscus area and the medial meniscus and 
lateral meniscus were both noted to be truncated.  Further 
there is evidence of frequent pain and effusion, and 
subjective complaints of locking.  However, the veteran's 
anterior cruciate ligament, lateral collateral ligament, 
medial collateral ligament, and posterior cruciate ligaments 
are intact and examinations were consistently negative for 
evidence of redness, warmth, edema, or crepitus.  Moreover, 
the veteran has had full range of motion on flexion and only 
minimally decreased range of motion on flexion.  Likewise, as 
the VA examiner noted, the veteran has a normal gait and 
could stand on his heels and toes, as well as squat and rise 
without difficulty.  However, there is evidence of joint 
effusion, truncation of the medial meniscus and lateral 
meniscus, and chronic knee pain.  As such, a 20 percent 
rating under Diagnostic Code 5258 is in order.  There is no 
higher disability evaluation available under Diagnostic Code 
5258. 

The Board has also considered whether an evaluation in excess 
of 20 percent is in order in this case under the provisions 
of Diagnostic Code 5257.  Under this Diagnostic Code, a 10 
percent disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  For a 20 
percent disability evaluation, there must be moderate knee 
impairment, with recurrent subluxation or lateral 
instability.  Id.  For the next higher 30 percent disability 
evaluation, there must be severe knee impairment, with 
recurrent subluxation or lateral instability.  Id.  Although 
the veteran's right knee disability was initially evaluated 
under Diagnostic Code 5257, the evidence reflects that the 
veteran does not currently have subluxation of the patella or 
lateral instability to a degree that would warrant an 
evaluation in excess of 20 percent.  The evidence reflects 
that the veteran does not currently have severe subluxation 
of the patella or lateral instability so as to meet the 
criteria for assignment of a 30 percent disability rating 
under Diagnostic Code 5257.   There is little medical 
evidence of instability of the right knee.  At the January 
1999 VA examination, the examiner found minimal laxity of the 
knee upon lateral medial stress testing and anterior drawer 
testing and a June 1999 record from the orthopedic clinic 
showed that the veteran reported questionable instability.  
The Board notes that Lachman's, drawer sign, and McMurray's 
tests were negative at the June 1999 orthopedic consultation.  
The various ligaments of the right knee were reported to be 
intact on recent MRI testing.  Accordingly, the Board finds 
that an evaluation in excess of 20 percent under the 
provisions of Diagnostic Code 5257 is not in order.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other applicable Diagnostic 
Codes, including Diagnostic Codes 5256 and 5262.  The 
evidence reflects that the veteran currently does not have 
ankylosis of the knee so as to meet the criteria for 
assignment of Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  See also Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)) (ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.").  Furthermore, there is also 
no evidence of impairment of the tibia and fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  As such, the Board 
does not find that an evaluation in excess of 20 percent is 
warranted under Diagnostic Codes 5256 or 5262.

Aa noted above, the veteran currently has two separate 
ratings for disability associated with this right knee 
disability.  In addition to the 20 percent evaluation 
assigned for the postoperative residuals of his right knee 
anterior cruciate ligament reconstruction under Diagnostic 
Codes 5257-5258, he also has a separate 10 percent disability 
evaluation assigned his arthritis of the right knee.  In this 
regard, the Board notes that the General Counsel for VA, in a 
precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
When the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  The General 
Counsel in VAOPGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed Cir 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.

The veteran's arthritis of the right knee is presently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5010 provides that 
traumatic arthritis, substantiated by x-ray findings, is to 
be evaluated under Diagnostic Code 5003 for degenerative 
arthritis, which in turn provides that such disability will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a noncompensable disability evaluation is for assignment when 
flexion is limited to 60 degrees, while a 10 percent 
disability evaluation is for assignment where there is 
limitation of flexion to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent disability evaluation is 
warranted where there is flexion of the knee limited to 30 
degrees.  Id.  Under Diagnostic Code 5261, a noncompensable 
evaluation is warranted when extension is limited to 5 
degrees and a 10 percent disability evaluation is warranted 
where there is limitation of extension to 10 degrees.  A 20 
percent disability evaluation is warranted for limitation of 
extension to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  38 C.F.R. § 4.71, Plate II, reflects that normal 
flexion and extension of the knee is from zero (0) to 140 
degrees.

The Board notes that the record shows a confirmed diagnosis 
of degenerative joint disease of the right knee.  The veteran 
was diagnosed with osteoarthritis of the right knee, on the 
basis of a MRI.  Initially, a January 2000 radiology report 
indicated minimal degenerative changes of the medial 
compartment of the right knee.  However, no diagnosis of 
arthritis was indicated.  Nonetheless, in April 2001 the 
veteran had a MRI, which clearly showed osteoarthritic 
changes of the media and lateral compartments, as manifested 
by cartilage fibrillation and joint space narrowing, with 
osteophyte formation.  

The Board has considered whether the veteran is entitled to 
an increased disability evaluation for his arthritis under 
Diagnostic Codes 5260 and 5261, which, as noted above, 
contemplate limitation of flexion and extension of the knee.  
Clearly, a disability evaluation in excess of 10 percent 
under Diagnostic Code 5261 is not in order as extension of 
the knee has consistently been reported to be full on 
examination.  However, flexion of the knee was consistently 
reported as being decreased.  Flexion was reported to be 
limited to 130 degrees at the January 1999 VA examination, 
which is insufficient to warrant a noncompensable evaluation 
under Diagnostic Code 5260.  See 38 C.F.R. § 4.71, Plate II 
(full range of motion for the knees is zero (0) to 140 
degrees).  Nevertheless, based the criteria set forth above 
in the case where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, the Board finds that the currently assigned 
10 percent rating is appropriate  as the veteran's right knee 
constitutes a major joint.  38 C.F.R. § 4.45 (2001).  Thus, 
the Board finds that the veteran's arthritis of the right 
knee fits within the criteria for the currently assigned 10 
percent disability evaluation.

The Board must also consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 when evaluating the veteran's right 
knee disability.  In this regard, the Board notes that the 
veteran experiences pain, some of which may be related to his 
arthritis symptomatology.  However, in considering these 
provisions, the Board finds that there is no objective 
evidence of record that documents additional functional 
impairment due to the presence of factors set forth in those 
regulatory provisions that are equivalent to a 20 percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261.  Further, the Board finds that pain has been considered 
in assigning the 20 percent disability evaluation under 
Diagnostic Code 5258.  To compensate the veteran twice for 
functional impairment due to pain would be in violation of 
the prohibition in the VA Rating Schedule against pyramiding.  
See 38 C.F.R. § 4.14.  As such, a higher disability 
evaluation based on functional loss due to pain is not 
warranted. See Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disabilities at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period were either of the 
disabilities more disabling than reflected by the currently 
assigned ratings.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
knee disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b) (2001).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his right knee disability, standing alone, resulted in a 
marked interference with employment or necessitated frequent 
periods of hospitalization, so as to render impractical the 
application of the regular rating schedule standards.  The 
Board acknowledges that some interference with the veteran's 
ability to perform some jobs is plausible as represented by 
the currently assigned combined 30 percent rating.  However, 
the Board finds no objective evidence of an unusual or 
exceptional disability picture in this case.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a combined 
disability evaluation in excess of 30 percent for a right 
knee disorder with arthritis.

 
ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of right knee anterior cruciate ligament 
reconstruction and chondroplasty is denied.

An evaluation in excess of 10 percent for arthritis of the 
right knee is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

